IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


LINDA HEIM, GUARDIAN,                  : No. 423 MAL 2014
INDIVIDUALLY MOTHER AND/OR             :
ADMINISTRATRIX OF THE ESTATE OF        :
NATHAN MCHENRY,                        : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                   Petitioner          :
                                       :
                                       :
             v.                        :
                                       :
                                       :
HOPE ENTERPRISES FOUNDATION            :
INCORPORATED, AND/OR HOPE              :
ENTERPRISES, INC., AND/OR HOPE         :
CORPORATION, AND RYAN BENIS,           :
                                       :
                   Respondents         :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.